

Exhibit 10.44
























STOCK AND WARRANT PURCHASE AGREEMENT


BIOTIME, INC.


2,200,000 Units


Each Unit Consisting of One Common Share
and
One Common Share Purchase Warrant


Price: $1.8182 per Unit


READ THIS AGREEMENT CAREFULLY BEFORE YOU INVEST














The Units (each consisting of one common share, no par value (“Shares”), and one
Common Share Purchase Warrant (“Warrant”)) and the common shares issuable upon
the exercise of the Warrants (“Warrant Shares”) have not been registered under
the Securities Act of 1933, as amended, or applicable state securities laws and
may not be offered for sale, sold, transferred, pledged or hypothecated to any
person, and the Warrants may not be exercised, in the absence of an effective
registration statement covering such securities (or an exemption from such
registration) and an opinion of counsel satisfactory to BioTime, Inc. to the
effect that such transfer or exercise complies with applicable securities laws.


 
 

--------------------------------------------------------------------------------

 


PURCHASE AGREEMENT




This Agreement is entered into by Broadwood Partners, L.P. (“Purchaser”) and
BioTime, Inc., a California corporation (the “Company).


1.           Purchase and Sale of Units.


(a)           Purchaser hereby irrevocably agrees to purchase, and the Company
agrees to sell to Purchaser, One Million One Hundred Thousand (1,100,000) Units
at the price of $1.8182 per Unit.  Each Unit consists of one common share, no
par value (“Share”), of the Company and one Common Share Purchase Warrant
(“Warrant”) entitling the holder to purchase, on the terms and conditions set
forth in the Warrant Agreement governing the Warrant, one common share, no par
value of the Company (“Warrant Share”) for $2.00 per Warrant Share (the “Warrant
Price”), subject to adjustment as provided in the Warrant Agreement.  The
Shares, Warrants, and Warrant Shares are collectively referred to in this
Agreement as the “Securities.”


(b)           This Agreement will become an irrevocable obligation of Purchaser
to purchase the number of Units specified in paragraph (a) of this Section 1, at
the price of $1.8182 per Unit, when a copy of this Agreement, signed by
Purchaser, is countersigned by the Company. Purchaser shall pay the purchase
price of the Units by wire transfer to such account of the Company as the
Company may specify.  If this Agreement is rejected or not accepted for any
reason by the Company, all sums paid by the Purchaser will be promptly returned,
without interest or deduction.


(c)           If Purchaser purchases the 1,100,000 Units as provided in
paragraph (a) of this Section, by paying the purchase price in full, Purchaser
shall have the right, but not the obligation, to purchase from the Company, on
or before July 14, 2009, an additional One Million One Hundred Thousand
(1,100,000) Units at the price of $1.8182 per Unit.  Purchaser may exercise the
right to purchase such additional Units by giving the Company written notice of
the exercise of such right (“Exercise Notice”), and by paying the purchase price
of such Units in fully by wire transfer to an account specified by the Company,
which wire transfer shall be made not later than the first business day after
the Purchaser gives the Company the Exercise Notice and the Company provides
Purchaser with instructions for wire transfer of the purchase price.  By giving
the Exercise Notice specified in this paragraph, Purchaser shall irrevocably
agree to purchase 1,100,000 Units at the price of $1.8182 per Unit.


2.           Registration Rights.  Concurrently with the execution and delivery
of this Agreement, Purchaser and the Company are entering into a Registration
Rights Agreement pursuant to which the Company is agreeing to registered the
Securities for sale under the Securities Act of 1933, as amended (the “Act”).




 
Purchase Agreement
 
 

--------------------------------------------------------------------------------

 


3.           Investment Representations.  Purchaser represents and warrants to
the Company that:


(a)                      Purchaser has made such investigation of the Company as
Purchaser deemed appropriate for determining to acquire (and thereby make an
investment in) the Securities.  In making such investigation, Purchaser has had
access to such financial and other information concerning the Company as
Purchaser requested.  Purchaser has received and read copies of the form of
Warrant Agreement, including the form of the Warrant, the form of Registration
Rights Agreement, the Company’s annual report on Form 10-K for the fiscal year
ended December 31, 2008, a draft copy of the Company’s quarterly report on Form
10-Q for the fiscal quarter and three months ended March 23, 2009, and a copy of
each of the Company’s Current Reports on Form 8-K filed with the Securities and
Exchange Commission after March 31, 2009, which together with this Agreement
constitute the “Disclosure Documents.”  Purchaser is relying on the information
provided in the Disclosure Documents or otherwise communicated to Purchaser in
writing by the Company.  Purchaser has not relied on any statement or
representations inconsistent with those contained in the Disclosure
Documents.  Purchaser has had a reasonable opportunity to ask questions of and
receive answers from the executive officers of the Company concerning the
Company, and to obtain additional information (including all exhibits listed in
the Disclosure Documents), to the extent possessed or obtainable by the Company
without unreasonable effort or expense, necessary to verify the information in
the Disclosure Documents.  All such questions have been answered to Purchaser’s
satisfaction.


(b)                      Purchaser understands that the Securities are being
offered and sold without registration under the Act, or qualification under the
California Corporate Securities Law of 1968, or under the laws of any other
states, in reliance upon the exemptions from such registration and qualification
requirements for non-public offerings.  Purchaser acknowledges and understands
that the availability of the aforesaid exemptions depends in part upon the
accuracy of certain of the representations, declarations and warranties made by
Purchaser, and the information provided by Purchaser, in this
Agreement,  Purchaser is making such representations, declarations and
warranties, and is providing such information, with the intent that the same may
be relied upon by the Company and its officers and directors in determining
Purchaser’s suitability to acquire the Securities.  Purchaser understands and
acknowledges that no federal, state or other agency has reviewed or endorsed the
offering of the Securities or made any finding or determination as to the
fairness of the offering or completeness of the information in the Disclosure
Documents.


(c)            Purchaser understands that the Securities may not be offered,
sold, or transferred in any manner, and the Warrants may not be exercised,
unless subsequently registered under the Act, or unless there is an exemption
from such registration available for such offer, sale or transfer.


(d)           Purchaser (or if Purchaser is not a natural person, the officers
and directors making the decision on behalf of Purchaser to purchase the
Securities) has such knowledge and experience in financial and business matters
to enable Purchaser to utilize the information




 
Purchase Agreement
 
2

--------------------------------------------------------------------------------

 


contained in the Disclosure Documents or otherwise made available to Purchaser
to evaluate the merits and risks of an investment in the Securities and to make
an informed investment decision.


(e)           Purchaser is acquiring the Securities solely for Purchaser’s own
account and for investment purposes, and not with a view to, or for sale in
connection with, any distribution of the Securities other than pursuant to an
effective registration statement under the Act or unless there is an exemption
from such registration available for such offer, sale or transfer, such as SEC
Rule 144.


(f)           Purchaser is an “accredited investor,” as such term is defined in
Regulation D promulgated under the Act.


(g)           Matters discussed in the Disclosure Documents include matters that
may be considered “forward looking” statements within the meaning of Section
27(a) of the Act and Section 21(e) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), which statements Purchaser acknowledges and agrees
are not guarantees of future performance and involve a number of risks and
uncertainties, and with respect to which the Company makes no representations or
warranties.  Purchaser understands that the level of disclosure provided by the
Company is less than that which would be provided in a securities offering
registered under the Act in reliance on the sophistication and investment
experience of Purchaser.


(h)           Purchaser understands that (1) the draft Form 10-Q provided to
Purchaser by the Company as part of the Disclosure Documents contains
confidential financial information and other confidential information about the
Company that has not yet been publicly disclosed by the Company, and therefore
may be deemed material non-public information, (2) the Company is providing
Purchaser the draft Form 10-Q in confidence, solely to satisfy its disclosure
obligations under the Act in connection with the offer and sale of the
Securities to Purchaser pursuant to this Agreement, and (3) until such time as
the Company files its Form 10-Q with the Securities and Exchange Commission,
Purchaser shall not (A) disclose to any other person any of the information
contained in the draft Form 10-Q that has not previously been disclosed in a
report filed by the Company under the Exchange Act, or (B) purchase or sell any
common shares or warrants of the Company other than purchases of the Units
pursuant to this Agreement.


4.           Accredited Investor Qualification.  Purchaser qualifies as an
“accredited investor” under Regulation D in the following manner.  (Please check
or initial all that apply to verify that you qualify as an “accredited
investor.”)


    _____ (a)
Purchaser is a natural person whose net worth, or joint net worth with spouse,
at the date of purchase exceeds $1,000,000 (including the value of home, home
furnishings, and automobiles).



    _____ (b)
Purchaser is a natural person whose individual gross income (excluding that of
spouse) exceeded $200,000 in each of the past two calendar years, and who





 
Purchase Agreement
 
3

--------------------------------------------------------------------------------

 


 
reasonably expects individual gross income exceeding $200,000 in the current
calendar year.



    _____ (c)
Purchaser is a natural person whose joint gross income with spouse exceeded
$300,000 in each of the past two calendar years, and who reasonably expects
joint gross income with spouse exceeding $300,000 in the current calendar year.



    _____ (d)
Purchaser is a bank, savings and loan association, broker/dealer, insurance
company, investment company, pension plan or other entity defined in Rule
501(a)(1) of Regulation D as promulgated under the Securities Act of 1933 by the
Securities and Exchange Commission.



    _____ (e)
Purchaser is a trust, and the trustee is a bank, savings and loan association,
or other institutional investor as defined in Rule 501(a)(1) of Regulation D as
promulgated under the Securities Act of 1933 by the Securities and Exchange
Commission.



    _____ (f)
Purchaser is a private business development company as defined in section
202(a)(22) of the Investment Advisers Act of 1940.



    _____ (g)
Purchaser is a trust, and the grantor (i) has the power to revoke the trust at
any time and regain title to the trust assets; and (ii) meets the requirements
of items (a) (b), or (c) above.



       X      (h)
Purchaser is a tax-exempt organization described in Section 501(c) (3) of the
Internal Revenue Code, or a corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring
Securities with total assets in excess of $5,000,000.



    _____ (i)
The Purchaser is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring Securities, whose purchase is directed by
a person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of an investment in the
Securities.



    _____ (j)
The Purchaser is an entity in which all of the equity owners meet the
requirements of at least one of items (a) through (i) above.



5.           Entities.  If Purchaser is a corporation, partnership, limited
liability company, trust or other entity, Purchaser represents and warrants
that: (a) it is authorized and otherwise duly qualified to purchase and hold the
Securities; (b) it has its principal place of business as set forth below; and
(c) it has not been formed or reorganized for the specific purpose of acquiring
Securities.




 
Purchase Agreement
 
4

--------------------------------------------------------------------------------

 


6.           Miscellaneous.


(a)                      This Agreement shall be governed by, interpreted,
construed and enforced in accordance with the laws of the State of California,
as such laws are applied to contracts by and among residents of California, and
which are to be performed wholly within California.


(b)                      The representations and warranties set forth herein
shall survive the sale of Securities to Purchaser.


(c)                      Neither this Agreement nor any provisions hereof shall
be modified, discharged or terminated except by an instrument in writing signed
by the party against whom any waiver, change, discharge or termination is
sought.


(d)                      Any notice, demand or other communication that any
party hereto may be required, or may elect, to give shall be sufficiently given
if (i) deposited, postage prepaid, in the United States mail addressed to such
address as may be specified under this Agreement, (ii) delivered personally at
such address, (iii) delivered to such address by air courier delivery service,
or (iv) delivered by electronic mail (email) to such electronic mail address as
may be specified under this Agreement.  The address for notice to the Company
is: BioTime, Inc., 1301 Harbor Bay Parkway, Suite 100, Alameda, California
94502; Attention: Steven Seinberg, Chief Financial Officer; email;
sseinberg@biotimemail.com.  The address for notice of Purchaser is shown in
Section 7.  Either party may change its address for notice by giving the other
party notice of a new address in the manner provided in this Agreement.  Any
notice sent by mail shall be deemed given three days after being deposited in
the United States mail, postage paid, and addressed as provided in this
Agreement.


(e)                      This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each of such
counterparts shall, for all purposes, constitute one agreement binding on all
the parties, notwithstanding that all parties are not signatories to the same
counterpart.


(f)                      Except as otherwise provided herein, the Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns.  If
the undersigned is more than one person, the obligation of the undersigned shall
be joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators and successors.


(g)                      This instrument contains the entire agreement of the
parties, and there are no representations, covenants or other agreements except
for those stated or referred to herein.


(h)                      This Agreement is not transferable or assignable by the
undersigned except as may be provided herein.




 
Purchase Agreement
 
5

--------------------------------------------------------------------------------

 


7.           Investor Information.



 
(a)
Name:
     Broadwood Partners, L.P.                                 

 

 
(b)
Address:
   724 Fifth Avenue, New York, NY 10019            




 
 (c)
Social Security Number
     
or Taxpayer Identification Number:
     XX-XXXXXXX    




 
(d)
email: 
                                                                              
          




 
(e)
State of Residence or Principal Place of
Business:           New York                                         
             
 


 
 



Information from Corporations, Partnerships, Limited Liability Companies,
Trusts, or Other Entity Investors:



 
 Date of Formation:
          January 3, 1989                  




 
Name and title of person authorized to bind the entity:
          Neal C. Bradsher                   




 
 Business of the entity:
           Investment Partnership         









 
Purchase Agreement
 
6

--------------------------------------------------------------------------------

 


SIGNATURE PAGE FOR PURCHASER


IN WITNESS WHEREOF, the undersigned has entered into this Agreement and hereby
agrees to purchase Units for the price stated above and upon the terms and
conditions set forth herein.  The undersigned hereby agrees to all of the terms
of the Warrant Agreement and Registration Rights Agreement and agrees to be
bound by the terms and conditions thereof.




Dated:  May 13, 2009.


                              Broadwood Partners, L.P.


                                                                    By:
 Broadwood Capital, Inc.,
 
 General Partner




 
 By:
/s/ Neal C. Bradsher
   
Neal C. Bradsher, President









 
Purchase Agreement
 
7

--------------------------------------------------------------------------------

 


ACCEPTANCE BY COMPANY




The Company hereby agrees to sell to the Purchaser the Units referenced above in
reliance upon all the representations, warranties, terms and conditions
contained in this Agreement.


IN WITNESS WHEREOF, the undersigned, on behalf of the Company, has executed this
acceptance as of the date set forth below.




Dated:  May 13,
2009                                                                                                                 BIOTIME,
INC.







 
By:
 /s/ Robert W. Peabody
       
Title:
 Sr. VP and COO



 
 
 
Purchase Agreement
 
 
8
 

